Per Curiam.
This action was brought by plaintiff to recover judgment against defendants Winne and Gallup and wife for $7,500, due on a promissory note or bond dated at Helena, Montana, October 1, 1891, and interest, costs and attorney’s fees, and for a decree of foreclosure of a certain mortgage made by defendants Winne and Gallup and wife to plaintiff to secure said note to plaintiff. The questions involved are the same as those considered and decided in the case of Mutual Benefit Life Insurance Co. v. Winne, 20 Mont. 20, 49 Pac. 446; and it being stated to the court by respective counsel in this and the preceding case that like orders may be made in both, it is therefore ordered that the judgment herein be affirmed.